UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-06258) Exact name of registrant as specified in charter:	Putnam Arizona Tax Exempt Income Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	May 31, 2015 Date of reporting period:	August 31, 2014 Item 1. Schedule of Investments: Putnam Arizona Tax Exempt Income Fund The fund's portfolio 8/31/14 (Unaudited) Key to holding's abbreviations AGM — Assured Guaranty Municipal Corporation AGO — Assured Guaranty, Ltd. AMBAC — AMBAC Indemnity Corporation BAM — Build America Mutual Cmnwlth. of PR Gtd. — Commonwealth of Puerto Rico Guaranteed COP — Certificates of Participation FGIC — Financial Guaranty Insurance Company FHLMC Coll. — Federal Home Loan Mortgage Corporation Collateralized FNMA Coll. — Federal National Mortgage Association Collateralized G.O. Bonds — General Obligation Bonds GNMA Coll. — Government National Mortgage Association Collateralized MAC — Municipal Assurance Corporation NATL — National Public Finance Guarantee Corp. U.S. Govt. Coll. — U.S. Government Collateralized VRDN — Variable Rate Demand Notes, which are floating-rate securities with long-term maturities that carry coupons that reset and are payable upon demand either daily, weekly or monthly. The rate shown is the current interest rate at the close of the reporting period. MUNICIPAL BONDS AND NOTES (97.1%) (a) Rating (RAT) Principal amount Value Arizona (90.0%) AZ Agricultural Impt. & Pwr. Dist. Elec. Syst. Rev. Bonds (Salt River), Ser. A, 5s, 1/1/27 Aa1 $1,000,000 $1,126,270 AZ Board of Regents Syst. VRDN (AZ State U.), Ser. B, 0.06s, 7/1/34 VMIG1 600,000 600,000 AZ Game & Fish Dept. and Comm. Rev. Bonds (AGF Administration Bldg.), 5s, 7/1/21 A3 700,000 731,136 AZ Hlth. Fac. Auth. Rev. Bonds (Banner Hlth.), Ser. D, 5 1/2s, 1/1/38 AA- 1,750,000 1,891,418 AZ Hlth. Fac. Auth. VRDN (Catholic West), Ser. B, 0.06s, 7/1/35 VMIG1 500,000 500,000 AZ Hlth. Fac. Auth. Hlth. Care Ed. Rev. Bonds (Kirksville College), 5 1/8s, 1/1/30 A- 750,000 815,543 AZ School Fac. Board COP, 5 3/4s, 9/1/22 A1 1,000,000 1,148,570 AZ State COP, Ser. A, AGM, 5s, 10/1/29 AA 500,000 545,265 AZ State Sports & Tourism Auth. Rev. Bonds (Multi-Purpose Stadium Fac.), Ser. A, 5s, 7/1/30 A1 500,000 545,205 AZ State Trans. Board Hwy. Rev. Bonds Ser. B, 5s, 7/1/31 AAA 500,000 559,660 Ser. A, 5s, 7/1/23 AA+ 600,000 724,458 AZ State U. Nanotechnology, LLC Lease Rev. Bonds (Nanotechnology, LLC), Ser. A, AGO, 5s, 3/1/34 AA 500,000 530,070 AZ Wtr. Infrastructure Fin. Auth. Rev. Bonds, Ser. A, 5s, 10/1/25 Aaa 500,000 601,820 Casa Grande, Indl. Dev. Auth. Rev. Bonds (Casa Grande Regl. Med. Ctr.), 7 1/4s, 12/1/19 (F) D/P 150,000 448 El Mirage G.O. Bonds, AGM, 5s, 7/1/42 AA 500,000 539,555 Flagstaff, G.O. Bonds, Ser. B, 5s, 7/1/21 Aa2 200,000 238,798 Glendale, Indl. Dev. Auth. Rev. Bonds (Midwestern U.), 5 1/8s, 5/15/40 A- 1,250,000 1,327,475 (John C. Lincoln Hlth. Network), 5s, 12/1/42 A- 500,000 509,695 (John C. Lincoln Hlth. Network), Ser. B, 5s, 12/1/37 A- 500,000 506,515 Glendale, Wtr. & Swr. Rev. Bonds, 5s, 7/1/21 AA 500,000 585,840 Goodyear Cmnty., Facs. Utils. G.O. Bonds (Dist. No. 1), 4s, 7/15/21 A1 150,000 165,401 Goodyear, Wtr. & Swr. Rev. Bonds, AGM, 5 1/2s, 7/1/41 AA 500,000 556,685 Maricopa Cnty. & Phoenix, Indl. Dev. Auth. Mtge. Rev. Bonds (Single Fam.), Ser. A-2, GNMA Coll., FNMA Coll., FHLMC Coll., 5.8s, 7/1/40 Aaa 35,000 35,303 Maricopa Cnty., Indl. Dev. Auth. Hlth. Fac. Rev. Bonds (Catholic Hlth. Care West), Ser. A, 6s, 7/1/39 A 1,000,000 1,125,170 Maricopa Cnty., Indl. Dev. Auth. Hosp. Fac. Rev. Bonds (Samaritan Hlth. Svcs.), Ser. A, NATL, U.S. Govt. Coll., 7s, 12/1/16 (Escrowed to maturity) AAA/P 2,250,000 2,380,155 Maricopa Cnty., Indl. Dev. Auth. Solid Waste Disp. Mandatory Put Bonds (6/3/24) (Waste Mgt., Inc.), 3 3/8s, 12/1/31 A- 250,000 253,360 Maricopa Cnty., Poll. Control Rev. Bonds (El Paso Elec. Co.), Ser. A, 7 1/4s, 2/1/40 Baa1 1,050,000 1,187,067 (Southern CA Edl. Co.), Ser. A, 5s, 6/1/35 Aa3 650,000 700,635 Maricopa Cnty., Poll. Control Corp. VRDN (AZ Public Svc., Co.), 0.03s, 5/1/29 VMIG1 500,000 500,000 Maricopa Cnty., Regl. Pub. Trans. Auth. Fund Rev. Bonds (Trans. Excise Tax), 5 1/4s, 7/1/24 AA+ 250,000 316,530 Maricopa Cnty., Unified School Dist. G.O. Bonds (No. 60 Higley School Impt.), Ser. C, 5s, 7/1/27 A1 1,000,000 1,106,020 McAllister, Academic Village Rev. Bonds (AZ State U. Hassayampa), 5 1/4s, 7/1/26 AA- 1,000,000 1,100,070 Mesa, St. & Hwy. Rev. Bonds, 5s, 7/1/21 AA 500,000 601,600 Mesa, Util. Syst. Rev. Bonds, 5s, 7/1/35 Aa2 750,000 832,635 Navajo Cnty., Poll. Control Corp. Mandatory Put Bonds (6/1/16) (AZ Pub. Svc. Co.), Ser. E, 5 3/4s, 6/1/34 A3 800,000 862,536 Northern AZ U. Rev. Bonds 5s, 6/1/36 A1 450,000 497,885 5s, 6/1/34 A1 250,000 283,588 Peoria, Dev. Auth. Inc. Rev. Bonds, 5s, 7/1/23 AA+ 500,000 580,230 Phoenix & Pima Cnty., Indl. Dev. Auth. Rev. Bonds (Single Fam.), Ser. 4, GNMA Coll., FNMA Coll., FHLMC Coll., 5.8s, 12/1/39 Aaa 30,000 31,465 Phoenix, G.O. Bonds, 4s, 7/1/24 Aa1 500,000 578,165 Phoenix, Civic Impt. Corp. Arpt. Rev. Bonds, Ser. A, 5s, 7/1/40 A1 500,000 534,295 Phoenix, Civic Impt. Corp. Dist. Rev. Bonds (Civic Plaza), Ser. B, FGIC, NATL 5 1/2s, 7/1/43 AA 1,000,000 1,339,010 5 1/2s, 7/1/32 AA 1,000,000 1,296,210 Phoenix, Civic Impt. Corp. Waste Wtr. Syst. Rev. Bonds 5 1/2s, 7/1/24 AAA 500,000 580,340 5s, 7/1/29 AA+ 500,000 597,215 Phoenix, Civic Impt. Corp. Wtr. Syst. Rev. Bonds, Ser. A, 5s, 7/1/39 AAA 500,000 556,710 Phoenix, Indl. Dev. Auth. Ed. Rev. Bonds (Great Hearts Academies), 6s, 7/1/32 BB/F 250,000 257,583 (Choice Academies, Inc.), 4 7/8s, 9/1/22 BB+ 200,000 207,708 Pima Cnty., G.O. Bonds, 5s, 7/1/26 AA- 490,000 563,755 Pima Cnty., Indl. Dev. Auth. Rev. Bonds (Tucson Elec. Pwr. Co.), 5 3/4s, 9/1/29 Baa1 950,000 960,602 (Horizon Cmnty. Learning Ctr.), 5 1/4s, 6/1/35 BBB 200,000 200,000 (Metro Police Fac.), Ser. A, 5 1/4s, 7/1/31 Aa2 400,000 425,692 (Providence Day School, Inc.), 5 1/8s, 12/1/40 BBB+ 500,000 520,670 (Horizon Cmnty. Learning Ctr.), 5.05s, 6/1/25 BBB 125,000 124,993 Pima Cnty., Regl. Trans. Fund Excise Tax Rev. Bonds, 5s, 6/1/23 AA+ 195,000 239,766 Pima Cnty., Swr. Rev. Bonds Ser. B, 5s, 7/1/26 AA- 500,000 576,950 AGM, 5s, 7/1/23 AA 250,000 288,363 Pinal Cnty., Elec. Rev. Bonds (Dist. No. 3), 5 1/4s, 7/1/36 A 350,000 389,351 Pinal Cnty., Elec. Syst. Rev. Bonds (Dist. No. 4), 6s, 12/1/38 A- 500,000 549,260 Rio Nuevo, Multi-Purpose Fac. Dist. Rev. Bonds, AGO, 6s, 7/15/19 AA 1,000,000 1,168,300 Salt River Agricultural Impt. & Pwr. Dist. Rev. Bonds, Ser. A, 5s, 12/1/30 Aa1 1,000,000 1,169,570 Salt Verde, Fin. Corp. Gas Rev. Bonds 5 1/2s, 12/1/29 A- 150,000 181,230 5s, 12/1/37 A- 750,000 855,368 Scottsdale, Indl. Dev. Auth. Hosp. Rev. Bonds (Scottsdale Hlth. Care), Ser. A, 5 1/4s, 9/1/30 A2 1,250,000 1,251,275 Scottsdale, Muni. Property Corp. Excise Tax Rev. Bonds 5s, 7/1/24 AAA 1,225,000 1,506,456 5s, 7/1/21 AAA 300,000 363,318 Student & Academic Svcs., LLC Rev. Bonds (Northern AZ Cap. Facs. Fin. Corp.), BAM, 5s, 6/1/25 AA 200,000 235,970 Sundance Cmnty., Facs. Dist. G.O. Bonds, MAC, 4s, 7/15/24 AA 250,000 263,145 Tempe, Indl. Dev. Auth. Rev. Bonds (Friendship Village), Ser. A, 6 1/4s, 12/1/42 BB-/P 250,000 263,338 U. Med. Ctr. Corp. AZ Hosp. Rev. Bonds 6 1/2s, 7/1/39 BBB+ 500,000 583,175 6 1/4s, 7/1/29 BBB+ 500,000 581,000 5s, 7/1/35 BBB+ 250,000 253,073 U. of AZ Rev. Bonds, Ser. A, AMBAC, 5s, 6/1/18 (Prerefunded, 6/1/15) Aa2 500,000 517,890 U. of AZ Board of Regents Syst. Rev. Bonds Ser. A, 5s, 6/1/35 Aa2 500,000 543,870 5s, 6/1/20 Aa2 200,000 238,124 5s, 6/1/19 Aa2 300,000 352,389 Vistancia, Cmnty. Fac. Dist. G.O. Bonds, 4.4s, 7/15/21 A1 500,000 516,630 Yavapai Cnty., Indl. Dev. Auth. Hosp. Fac. Rev. Bonds (Yavapai Regl. Med. Ctr.), Ser. A, 5 1/4s, 8/1/33 Baa1 100,000 109,601 Yavapai Cnty., Indl. Dev. Auth. Solid Waste Disp. Rev. Bonds (Waste Mgmt., Inc.), Ser. A-1, 4.9s, 3/1/28 A- 500,000 515,645 Yavapai Cnty., Indl. Dev. Ed. Auth. Rev. Bonds (Agribusiness & Equine Ctr.), 5s, 3/1/32 BB+ 265,000 266,211 Yuma, Indl. Dev. Auth. Hosp. Rev. Bonds (Yuma Regl. Med. Ctr.), Ser. A, 5 1/4s, 8/1/32 A- 400,000 461,432 Guam (2.0%) Territory of GU, Bus. Privilege Tax Rev. Bonds, Ser. A, 5s, 1/1/31 A 250,000 273,020 Territory of GU, Govt. Hotel Occupancy Tax Rev. Bonds, Ser. A, 6s, 11/1/26 BBB+ 250,000 291,340 Territory of GU, Govt. Ltd. Oblig. Rev. Bonds (Section 30), Ser. A, 5 3/4s, 12/1/34 BBB+ 250,000 273,703 Territory of GU, Govt. Wtr. Wks. Auth. Wtr. & Waste Wtr. Syst. Rev. Bonds, 5 5/8s, 7/1/40 A- 150,000 163,440 Territory of GU, Pwr. Auth. Rev. Bonds, Ser. A, 5 1/2s, 10/1/40 BBB 100,000 112,077 Mississippi (0.5%) MS State Bus. Fin. Commission Gulf Opportunity Zone VRDN (Chevron USA, Inc.), Ser. E, 0.04s, 12/1/30 VMIG1 300,000 300,000 Pennsylvania (0.9%) PA Econ. Dev. Fin. Auth. Solid Waste Disp. Mandatory Put Bonds (1/2/15) (Republic Services, Inc.), Ser. A, 0.4s, 4/1/19 BBB+ 500,000 500,000 Puerto Rico (2.1%) Children's Trust Fund Tobacco Settlement (The) Rev. Bonds, 5 1/2s, 5/15/39 Ba1 100,000 91,670 Cmnwlth. of PR, G.O. Bonds, Ser. A, 5 1/4s, 7/1/22 BB 485,000 392,966 Cmnwlth. of PR, Pub. Bldg. Auth. Rev. Bonds (Govt. Fac.), Ser. P, Cmnwlth. of PR Gtd., 6s, 7/1/20 BB 400,000 324,028 Cmnwlth. of PR, Sales Tax Fin. Corp. Rev. Bonds Ser. A, 5 1/2s, 8/1/37 BBB- 175,000 141,509 Ser. C, 5 1/4s, 8/1/40 BBB 230,000 196,225 Virgin Islands (1.6%) VI Pub. Fin. Auth. Rev. Bonds Ser. A, 6s, 10/1/39 Baa3 150,000 167,147 Ser. A-1, 5s, 10/1/39 Baa2 175,000 183,535 Ser. A, 5s, 10/1/25 Baa2 200,000 220,424 VI Tobacco Settlement Fin. Corp. Rev. Bonds, 5s, 5/15/31 A3 345,000 336,582 TOTAL INVESTMENTS Total investments (cost $49,889,488) (b) Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from June 1, 2014 through August 31, 2014 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $55,725,642. (RAT) The Moody's, Standard & Poor's or Fitch ratings indicated are believed to be the most recent ratings available at the close of the reporting period for the securities listed. Ratings are generally ascribed to securities at the time of issuance. While the agencies may from time to time revise such ratings, they undertake no obligation to do so, and the ratings do not necessarily represent what the agencies would ascribe to these securities at the close of the reporting period. Securities rated by Putnam are indicated by “/P.” Securities rated by Fitch are indicated by “/F.” If a security is insured, it will usually be rated by the ratings organizations based on the financial strength of the insurer. For further details regarding security ratings, please see the Statement of Additional Information. (b) The aggregate identified cost on a tax basis is $49,879,205, resulting in gross unrealized appreciation and depreciation of $4,379,703 and $163,518, respectively, or net unrealized appreciation of $4,216,185. (F) Security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. The rates shown on Mandatory Put Bonds are the current interest rates at the close of the reporting period. The dates shown parenthetically on Mandatory Put Bonds represent the next mandatory put dates. The dates shown parenthetically on prerefunded bonds represent the next prerefunding dates. The dates shown on debt obligations are the original maturity dates. The fund had the following sector concentrations greater than 10% at the close of the reporting period (as a percentage of net assets): Utilities 23.1% Tax bonds 15.0 Education 14.5 Health care 14.4 Local debt 11.2 Security valuation: Tax-exempt bonds and notes are generally valued on the basis of valuations provided by an independent pricing service approved by the Trustees. Such services use information with respect to transactions in bonds, quotations from bond dealers, market transactions in comparable securities and various relationships between securities in determining value. These securities will generally be categorized as Level 2. Certain investments, including certain restricted and illiquid securities and derivatives are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Municipal bonds and notes $— $54,094,942 $448 Totals by level $— At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Arizona Tax Exempt Income Fund By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: October 28, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: October 28, 2014 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: October 28, 2014
